Citation Nr: 0021431	
Decision Date: 08/14/00    Archive Date: 08/23/00

DOCKET NO.  98-03 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for a psychiatric 
disorder.

2.  Entitlement to service connection for a lung disorder due 
to asbestos exposure and/or tobacco use.

3.  Entitlement to service connection for a low back 
disorder.

4.  Entitlement to service connection for hearing loss.

5.  Entitlement to service connection for tinnitus.

6.  Entitlement to service connection for irritable bowel 
syndrome.

7.  Entitlement to service connection for residuals of carbon 
tetrachloride exposure.

8.  Entitlement to a total rating based upon individual 
unemployability due to service-connected disability.


REPRESENTATION

Appellant represented by:	J. S. Berry, attorney-at-law


ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active service from July 1963 to July 1967, 
and from October 1967 to April 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from adverse rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.  This case was last before the Board in 
May 1999 at which time it was remanded for additional 
evidentiary development.  That development is complete and 
the case is now ready for appellate review.


FINDINGS OF FACT

1.  Entitlement to service connection for a psychiatric 
disorder was denied by the RO in a rating decision issued in 
December 1971, the veteran was notified of that decision, did 
not appeal, and that decision become final.

2.  Since the December 1971 RO rating action was issued, 
evidence has been received noting the existence of additional 
psychiatric disorders.

3.  No clinical or other competent evidence on file relates 
any current psychiatric disorder to any incident, injury or 
disease of active service which was incurred in line of duty.

4.  No clinical or other competent evidence on file shows 
that the veteran incurred any disability of the lung during 
service nor does any such evidence show that such disability 
resulted as a result of exposure to asbestos or smoking 
during service, or that the veteran acquired a nicotine 
dependence during service which subsequently resulted in lung 
disability.

5.  No clinical or other competent evidence on file shows 
that the veteran incurred a low back disability, hearing 
loss, tinnitus, irritable bowel syndrome, or the residuals of 
carbon tetrachloride exposure at any time during or at any 
time subsequent to service.

6.  The veteran has no service-connected disability.


CONCLUSIONS OF LAW

1.  The December 1971 RO rating decision denying service 
connection for a psychiatric disorder is final.  38 U.S.C.A. 
§ 7105 (West 1991).

2.  Evidence received in support of the veteran's application 
to reopen a claim for service connection for a psychiatric 
disorder is new and material and the claim is reopened.  
38 U.S.C.A. §§ 5107(a), 5108, 7104(b) (West 1991); 38 C.F.R. 
§ 3.156(a) (1999).

3.  Claims for service connection for a psychiatric disorder, 
for a lung disability, for a low back disability, for hearing 
loss, for tinnitus, for irritable bowel syndrome, and for the 
residuals of carbon tetrachloride exposure are not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).

4.  The criteria for the award of a total rating based upon 
individual unemployability due to service-connected 
disability have not been met.  38 U.S.C.A. §§ 1155, 5107(a) 
(West 1991); 38 C.F.R. §§ 3.340, 3.341, 4.16 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence

Law and Regulation: In order to reopen a previously denied 
claim, new and material evidence must be submitted by the 
claimant.  38 U.S.C.A. § 5108. New and material evidence is 
defined by regulation as evidence which has not been 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the matter under 
consideration. It must be neither cumulative nor redundant 
and by itself or in conjunction with evidence previously 
assembled be so significant that it must be considered in 
order to fairly decide the merits of the claim. 38 C.F.R. § 
3.156. 

New and material evidence must be presented or secured since 
the time that the claim was finally disallowed on any basis.  
Evans v. Brown, 9 Vet.App. 273 (1996).  Evidence presented 
since the last final disallowance need not be probative of 
all elements required to award the claim, but need be 
probative only as to each element that was a specified basis 
for the last disallowance.  See Glynn v. Brown, 6 Vet.App. 
523, 528-29 (1994).

Hodge v. West, 155 F.3d 1356, (Fed. Cir. 1998) provides for a 
reopening standard which calls for judgments as to whether 
new evidence (1) bears directly or substantially on the 
specific matter, and (2) is so significant that it must be 
considered to fairly decide the merits of the claim. 
Moreover, Hodge stressed that under the regulation new 
evidence that was not likely to convince the Board to alter 
its previous decision could be material if that evidence 
provided "a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its rating decision."  Id.

Pursuant to Elkins v. West, 12 Vet.App. 209 (1999), the Board 
must first determine whether the veteran has presented new 
and material evidence under 38 C.F.R. § 3.156(a)(1998) in 
order to have a finally denied claim reopened under 38 U.S.C. 
§ 5108. Second, if new and material evidence has been 
presented, immediately upon reopening the claim the Secretary 
must determine whether, based upon all the evidence of record 
in support of the claim, presuming its credibility, see 
Robinette v. Brown, 8 Vet.App. 69, 75-76 (1995), the claim as 
reopened (and as distinguished from the original claim) is 
well grounded pursuant to 38 U.S. C. § 5107(a). Third, if the 
claim is well grounded, the Secretary may then proceed to 
evaluate the merits of the claim but only after ensuring that 
his duty to assist under 38 U.S.C. § 5107(b) has been 
fulfilled. 

A reopened claim is not necessarily a well-grounded claim 
and, absent a well-grounded claim, the adjudication process 
must come to a screeching halt despite reopening because a 
claim that is not well grounded cannot be allowed and "VA 
assistance in claim development is conditional upon the 
submission of a 'well grounded' claim." Epps v. Gober, 126 
F.3d 1464, 1468 (Fed. Cir. 1997) cert. denied, sub nom. Epps 
v. West 118 S.Ct. 2348 (1998). If the claim is not well 
grounded, it necessarily follows that the section 5107(b) 
duty to assist never arises and the merits are not reachable. 
Winters v. West, 12 Vet.App. 203 (1999).

Facts:  In December 1971, the RO denied the veteran's claim 
for service connection for a psychiatric disorder.  The 
evidence on file at that time included the veteran's service 
medical records and records of his post-service admission to 
a VA hospital.  The service medical records revealed that, in 
February 1971, the veteran was admitted to a service medical 
facility after he was found wandering and verbalizing his 
concern that his father was going to shoot him.  The initial 
admission diagnosis was acute paranoid schizophrenia.  
However, following inpatient treatment for approximately one 
month, the confirmed diagnoses were alcohol addiction, and 
immature personality manifested by impulsiveness and a 
tendency toward excessive use of alcohol and an inability to 
tolerate routine stress of military life.  The other 
diagnosis was other alcoholic hallucinosis, treated, 
recovered.  Following these diagnoses was the conclusion that 
they were "not in line of duty."  The veteran was 
subsequently administratively separated from service prior to 
the expiration of his normal term of enlistment for cause on 
the basis of a personality disorder.

The only other evidence on file at the time this claim was 
initially denied was records of the veteran's August and 
September 1971 admission to a VA facility.  The diagnoses 
from that admission were alcohol addiction, peripheral 
neuritis secondary to alcohol addiction, and toxic hepatitis 
secondary to alcohol addiction.  While this evidence also 
suggested the possibility of an organic brain syndrome 
secondary to alcohol intoxication and alcohol withdrawal, no 
confirmed diagnosis of organic brain syndrome was made during 
this admission (or at any time thereafter).

In consideration of this evidence, the RO denied service 
connection for a psychiatric disorder in December 1971, in 
that the confirmed psychiatric diagnosis for the veteran at 
service separation (and the reason for that separation) had 
been an immature personality disorder, and personality 
disorders were not (and are not) considered disabilities for 
VA compensation purposes.  Additionally, the RO denied 
service connection for alcoholism because alcoholism was (and 
is) considered willful misconduct and service connection is 
not accorded for disabilities resulting from willful 
misconduct as they are not incurred in line of duty.

Evidence submitted and received since that final denial of 
service connection for a psychiatric disorder includes 
multiple records of the veteran's admission to both VA and 
private hospitals for treatment of alcoholism.  These records 
include additional diagnoses including a longstanding 
diagnosis from a private hospital of a passive-aggressive 
personality disorder with depressive reaction.  In February 
1984, records from a VA admission state that the veteran 
described a single life-threatening event which led the 
examiner to conclude that the veteran had "possible" post-
traumatic stress disorder (PTSD).  Finally, records from VA 
admissions in the late 1980's contained diagnoses of anxiety 
and depression along with the principal diagnosis chronic 
long-term alcohol abuse.

Considering that the Federal Circuit in Hodge emphasized the 
importance of a complete evidentiary record in evaluating the 
newness and material of evidence and that this opinion 
specifically stated that any interpretative doubt must be 
resolved in the veteran's favor, and because these are new 
psychiatric diagnoses not on file at the time of the initial 
denial, the Board will find that this evidence is new and 
material sufficient to reopen the claim.  Accordingly, a 
claim for service connection for a psychiatric disorder will 
be considered in the following section on the merits.

II.  Service Connection Claims

Law and Regulation:  Service connection may be established 
for disability resulting from disease or injury suffered in 
line of duty.  38 U.S.C.A. §§ 1110, 1131.  Service connection 
may also be granted for certain listed chronic disabilities 
such as arthritis, peptic ulcers, psychoses, and other 
organic diseases of the nervous system, if they are shown to 
have become manifest to a compensable degree within one year 
from the date of separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).

For a showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings.  Continuity of symptomatology is 
required where the condition noted during service is not, in 
fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, a showing 
of continuity after discharge is required to support the 
claim.  38 C.F.R. § 3.303(b).
 
A person who submits a claim for VA benefits has the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a).  The Court of Appeals for 
Veterans Claims (Court) has provided that a well-grounded 
claim is a plausible claim, one which is meritorious on its 
own or capable of substantiation.  Such claim need not be 
conclusive but only possible to satisfy the initial burden of 
38 U.S.C.A. § 5107(a).  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); Murphy v. Derwinski, 1 Vet. App. 78 (1990).

Although a claim need not be conclusive, it must be 
accompanied by evidence.  The VA benefits system requires 
more than just an allegation; a claimant must submit 
supporting evidence and the evidence must justify a belief by 
a fair and impartial individual that the claim is plausible.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  Where the issue 
presented in an application for service-connected disability 
is factual in nature, e.g., whether an incident or injury 
occurred in service, competent lay testimony, including a 
veteran's solitary testimony, may constitute sufficient 
evidence to establish a well-grounded claim under 38 U.S.C.A. 
§ 5107(a).  See Cartright v. Derwinski, 2 Vet. App. 24 
(1991).

However, where the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
to the effect that the claim is "plausible" or "possible" is 
required.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).  A 
claimant cannot meet the burden imposed by Section 5107(a) 
merely by presenting his own or other lay testimony because 
lay persons are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Consequently, 
lay assertions of medical causation cannot constitute 
sufficient evidence to render a claim well grounded under 
Section 5107(a).

In Caluza v. Brown, 7 Vet. App. 498 (1995), the Court held 
that for a veteran's claim for service connection to be well 
grounded, there must be competent evidence of:  (1) Current 
disability in the form of a medical diagnosis; (2) incurrence 
or aggravation of a disease or injury in the form of lay or 
medical evidence; and (3) a nexus (evidence of a causal 
connection) between inservice injury or disease and current 
disability in the form of medical evidence.

Finally, the Court has held that without competent clinical 
evidence establishing the existence of current disability, 
the claim for service connection cannot be well grounded.  
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  A claim 
that is not well grounded does not present a question of fact 
or law over which the Board has jurisdiction.  38 U.S.C.A. 
§ 7105(d)(5); Grottveit v. Brown, 5 Vet. App. 91 (1993).

Analysis:  The Board finds that the veteran's claim for 
service connection for a psychiatric disorder is not well 
grounded.  While the service medical records of the veteran's 
last admission to a service hospital initially indicated that 
the veteran might have paranoid schizophrenia, an accepted 
psychosis, that was only the initial admission diagnosis 
which was not confirmed during this service admission and 
there is no evidence nor is there any argument that the 
veteran has ever at any time subsequent to service received 
such a diagnosis.  The confirmed diagnoses during service 
were alcoholism and an immature personality manifested by 
impulsiveness, tendency toward excessive use of alcohol, and 
an inability to tolerate the routine stress of military 
service.  As clearly noted by the RO in its initial December 
1971 rating decision, alcoholism is considered misconduct and 
service connection for alcoholism may not thus be granted.

38 C.F.R. § 3.1(m) states that "in line of duty" means an 
injury or disease incurred or aggravated during a period of 
active military service unless such injury or disease was the 
result of the veteran's own willful misconduct or, for claims 
filed after October 31, 1990, was a result of his abuse of 
alcohol or drugs.  38 C.F.R. § 3.303(c)(2) provides that if 
the drinking of alcohol to enjoy its intoxicating effects 
results proximately in disability, the disability will be 
considered the result of the person's willful misconduct.  
Additionally, 38 C.F.R. §§ 3.303(c) and 4.9 clearly provide 
that personality disorders are not diseases or injuries 
within the meaning of applicable legislation for VA 
disability compensation purposes.  Accordingly, alcoholism 
and personality disorders may not be service connected for VA 
compensation purposes.

While additional psychiatric diagnoses have been provided the 
veteran since the time that this claim was initially denied 
by the RO in December 1971, no competent medical evidence on 
file in any way relates any of these diagnoses to any 
incident, injury or disease of active service incurred in 
line of duty.  The longstanding diagnoses from the Hastings 
Center of a passive-aggressive personality with depressive 
reaction again constitutes a personality disorder for which 
service connection may not be accorded.  

The single notation in VA treatment records from February 
1984 of a "possible" diagnosis of PTSD is entirely 
inadequate.  The veteran is not shown to have served in 
combat, no stressor is verified, a diagnosis of PTSD has not 
been made in accordance with the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (DMI-IV), and there is certainly no current 
diagnosis of PTSD.  See 38 C.F.R. § 3.303(f).  It is 
noteworthy that while there was a mention of a possible 
diagnosis of PTSD in 1984, this possibility has never been 
discussed or addressed in any of the veteran's other numerous 
records of hospitalization.  

Finally, more recent VA hospitalization records from the 
1980's contain diagnoses of anxiety and depression.  However, 
these diagnoses were all made in connection with the 
veteran's multiple hospitalizations for alcoholism, and were 
accompanied by findings that the veteran was depressed and 
anxious over current events in his life, unrelated to 
service, such as his relationship with family members, 
problems with employment, or other current difficulties 
generally associated with his chronic alcoholism.  No 
diagnosis of anxiety and depression has been related by 
medical opinion or other competent medical evidence to any 
incident, injury or disease of active service incurred in 
line of duty.  Accordingly, a claim for service connection 
for a psychiatric disorder is not well grounded.

The veteran's claim for service connection for a lung 
disorder as a result of exposure to asbestos or due to use of 
tobacco is not well grounded.  First, there is no evidence 
nor is there any argument that the veteran manifested a lung 
disorder at any time during service.  Additionally, there is 
no clear clinical evidence that the veteran has a lung 
disorder at present.  Clinical evidence on file from after 
service does contain references to allergic rhinitis but this 
is not a lung disorder.  Private medical records from 
December 1984 contain a notation of mild emphysema but this 
finding may be found nowhere else on file and there is no 
confirmed diagnosis.  In any event, there is no evidence 
demonstrating that the veteran was exposed to asbestos during 
service nor is there any evidence that he has a lung disorder 
which is causally related to asbestos exposure.
 
With reference to a claim for disability attributable to 
tobacco use, certain guidance has been provided by way of 
precedential opinions issued by VA General Counsel.  See VA 
General Counsel Precedential Opinions 2-93 and 19-97.  These 
opinions were cited and relied upon with approval by the 
Court in Davis v. West, 13 Vet. App. 178 (1999).  A direct 
service connection claim for disability attributable to 
tobacco use must contain competent evidence showing that a 
veteran incurred such disability during service or that there 
exists an etiological relationship between current disability 
and in-service smoking.  A secondary service connection claim 
must contain competent medical evidence demonstrating that 
the veteran incurred nicotine addiction in service, that this 
nicotine addiction resulting in post service smoking and 
eventually resulting in disability.  In either case, 
competent clinical evidence is required to show that current 
disability exists and that such disability is directly 
attributable to inservice tobacco use or is a consequence of 
nicotine dependence aqcuired during service.  In this case, 
none of the evidence necessary to well ground the veteran's 
claim has been presented.

The veteran's claim for service connection for a low back 
disorder is not well grounded because there is no evidence 
that the veteran incurred a back disorder at any time during 
or after service.  Numerous post service records make 
reference to the veteran's complaints of low back pain but 
back pain is a symptom.  There has been no diagnosis of any 
identifiable or discrete low back disability at any time.  If 
such diagnosis were on file it would still be necessary for 
there to be clinical evidence relating such disability to an 
incident, injury or disease of active service.

The veteran's claims for service connection for hearing loss 
and tinnitus are not well grounded because there is simply no 
clinical or other competent evidence on file which in any way 
reveals that the veteran has hearing loss or tinnitus at any 
time during or after service.  The clinical evidence on file 
is entirely silent to this subject.  A claim for service 
connection cannot be well grounded without competent evidence 
that such disability exists.

The claim for service connection for irritable bowel syndrome 
is not well grounded because there is no evidence that the 
veteran has ever received a competent diagnosis of irritable 
bowel syndrome at any time during or after service.  Post 
service treatment records reveal that the veteran often had 
gastrointestinal problems which were directly related to 
alcohol abuse and to alcohol withdrawal during inpatient 
hospitalizations for detoxification.  However, numerous 
gastrointestinal diagnostic studies on file have not resulted 
in any discrete or identifiable disease, including irritable 
bowel syndrome.

The claim for service connection for residuals of carbon 
tetrachloride exposure is not well grounded because there is 
no evidence that the veteran ever had such exposure during 
service and there is no evidence that he has any disabling 
residuals from such exposure at any time during or after 
service.  The clinical evidence on file is entirely silent to 
this subject.  A claim for service connection cannot be well 
grounded without competent evidence that such disability 
exists.

Other Matters:  Although where claims are not well grounded, 
the VA does not have a statutory duty to assist the claimant 
in developing facts pertinent to the claims, the VA may be 
obligated under 38 U.S.C.A. § 5103(a) to advise a claimant of 
the evidence needed to complete this application.  This 
obligation depends upon the particular facts of the case and 
the extent to which the Secretary advised the claimant of the 
evidence necessary to be submitted with a VA benefits claim.  
Robinette v. Brown, 8 Vet. App. 69 (1995).  In this case, the 
RO fulfilled its obligation under Section 5103(a) in that it 
specifically notified the veteran of the requirements for 
submitting well-grounded claims in general and specifically 
with respect to claims regarding disability attributable to 
tobacco use in letters posted to the veteran in December 
1997.  Additionally, all rating actions and statements of the 
case on file clearly explained the evidence necessary to be 
submitted to support the veteran's multiple claims.  That is, 
the RO has clearly advised the veteran that his claims were 
not well grounded based on an absence of competent evidence.  
Furthermore, by this decision, the Board is informing the 
veteran of the evidence that is lacking and which is 
necessary to make his claims well grounded.

Additionally, during the pendency of his appeal, the 
representative specifically requested that the veteran be 
provided an advisory/independent medical opinion with respect 
to the veteran's pending claims.  38 U.S.C.A. § 7109 and 
38 C.F.R. § 20.901(d) provide that when an additional medical 
opinion is warranted by the medical complexity or controversy 
involved in an appeal, the Board may seek an advisory medical 
opinion from one or more medical experts who are not 
employees of VA.  However, a Board request for an independent 
medical opinion would only be made on behalf of a veteran who 
had already met the minimal threshold of submitting evidence 
sufficient to well ground any particular claim.  VA has no 
duty to assist a veteran with a claim which is not well 
grounded and certainly a VA request for an independent 
medical opinion would fall under VA's duty to assist which is 
only invoked after a veteran submits a well-grounded claim.  
As clearly explained by the RO in past rating actions and 
statements of the case and by the Board in this opinion, the 
initial burden in presenting claims for VA disability 
compensation lies with the claimant.  In the absence of a 
well-grounded claim, VA has no duty to assist which would 
generally include the routine scheduling of a veteran for one 
or more VA examinations and which might, on occasion, include 
a request for an independent medical opinion.  In the absence 
of any well-grounded claims, a Board request for an 
independent medical opinion would not be warranted in 
accordance with the governing laws and regulations.





III.  Total Rating

Law and Regulation:  Total disability will be considered to 
exist where there is present any impairment of mind or body 
which is sufficient to render it impossible for the average 
person to follow a substantially gainful occupation.  
Permanence of total disability will be taken to exist when 
such impairment is reasonably certain to continue throughout 
the life of the disabled person.  38 C.F.R. §§ 3.340, 3.341.  
Total disability ratings may be assigned where the schedular 
rating is less than total, when the disabled person is, in 
the judgment of the rating agency, unable to secure or follow 
a substantially gainful occupation as a result of service-
connected disabilities:  Provided that, if there is only one 
such disability, this disability shall be rated at 60 percent 
or more, and that, if there are two or more disabilities, 
there shall be at least one disability ratable at 40 percent 
or more, and sufficient additional disability to bring the 
combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

Analysis:  A total disability rating based upon individual 
unemployability due to service-connected disability requires 
that a veteran have sufficient service-connected disability 
to make it impossible for him or for an average individual 
similarly disabled to be unable to work.  The veteran has no 
service-connected disabilities so he may not be awarded a 
total disability rating based upon individual unemployability 
due to service-connected disability.


ORDER

Entitlement to service connection for a psychiatric disorder 
is denied.

Entitlement to service connection for a lung disorder due to 
asbestos exposure and/or tobacco use is denied.

Entitlement to service connection for a low back disorder is 
denied.

Entitlement to service connection for hearing loss is denied.

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for irritable bowel 
syndrome is denied.

Entitlement to service connection for residuals of carbon 
tetrachloride exposure is denied.

Entitlement to a total disability rating based upon 
individual unemployability due to service-connected 
disability is denied.



		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals




 

